Case 18-33967-bjh11 Doc 1817 Filed 08/29/19 Entered 08/29/19 14:41:52 Page 1 of 1
     Case 3:19-cv-01717-N Document 6 Filed 08/14/19 Page 1 of 1 PageID 32


                            IN THE UNITED STATES DISTRICT
                          COURT FOR THE NORTHERN DISTRICT
                               OF TEXAS DALLAS DIVISION

   NAVARRO SNF DEVELOPMENT,                       §
   LP,                                            §
                                                  §
                            Plaintiff,            §
                                                  §    Case No. 3:19-cv-01717-N
   v.                                             §
                                                  §
   HARDEN HEALTHCARE, LLC,                        §    (Removed from the County Court at Law,
                                                  §    Navarro County, Texas,
                            Defenda nt            §    Cause No. C19-27977-CV)

                ORDER ON DEFENDANT'S MOTION FOR REFERENCE TO
                 BANKRUPTCY COURT OF NORTHERN DISTRICT OF
                                   TEXAS


        On this date came to be considered Defendant 's Motion for Reference to Bankruptcy Court

for the Northern District of Texas. After considering the papers filed with the Court and the

arguments of counsel , the Court is of the opinion that Defendant 's Motion should be granted and

this case be referred to the United States Bankruptcy Court for the Northern District of Texas, Dallas

Division.

        It is therefore ORDERED that Defendant 's Motion is GRANTED.


        SIGNED this 14th day of August, 2019.




                                                      DAVID C. GODBEY
                                                      UNITED STATES DISTRICT JUDGE
